 1
                                                           JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   PAUL ANTHONY STEWART, JR.,              Case No. SA CV 19-01343 JAK
                                                       (RAO)
12                       Petitioner,
13          v.
                                             JUDGMENT
14   MICHAEL SEXTON,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed with prejudice.
21

22   DATED: February 20, 2020
23
                                        John A. Kronstadt
24                                      United States District Judge
25

26

27

28
